Citation Nr: 9934854	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  91-49 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased rating for residuals of shell 
fragment wounds to the left arm, left hip and left thigh, 
evaluated 10 percent disabling.

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right clavicle.

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left chest.

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left face.


REPRESENTATION

Appellant represented by:	William G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from August 1967 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  A hearing was held 
before a VA hearing officer in June 1991.  A transcript of 
the hearing is of record.

The Board issued a decision in August 1997 denying service 
connection for bilateral hearing loss.  Service connection 
for tinnitus was granted.  A 50 percent rating for post-
traumatic stress disorder was raised to 70 percent.  The 
Board affirmed the RO's denial of compensable rating for 
residuals of a ruptured left eardrum.  Besides disposing of 
these issues, the Board issued a remand in August 1997 for 
further development of the record with respect to issues 
involving entitlement to increased ratings for residuals of 
shell fragment wounds to the left arm, left hip and left 
thigh; residuals of a fracture of the right clavicle; 
residuals of a shell fragment wound to the left chest; and 
residuals of a shell fragment wound to the left face.  The 
development requested on remand was accomplished to the 
extent possible, and the case was returned to the Board for 
continuation of appellate review.



FINDINGS OF FACT

1.  This case was last remanded by the Board in August 1997 
for evidentiary development, to include a current VA 
examination with respect the status of residuals of shell 
fragment wounds to the left arm, left hip and left thigh; 
residuals of a fracture of the right clavicle; residuals of a 
shell fragment wound to the left chest; and residuals of a 
shell fragment wound to the left face.

2.  The veteran repeatedly failed, without good cause, to 
report for examinations scheduled by VA to evaluate the 
aforementioned service-connected disorders; thus, the 
examinations of the veteran, as requested in the remand 
order, have not taken place.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds to the left arm, left hip 
and left thigh cannot be established without a current VA 
examination; therefore the claim is denied.  38 U.S.C.A. 
§ 5107 (a) (West 1991); 38 C.F.R. § 3.655(b) (1999).

2.  Entitlement to a compensable rating for residuals of a 
fracture of the right clavicle cannot be established without 
a current VA examination; therefore the claim is denied.  38 
U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. § 3.655(b) (1999).

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the left chest cannot be established 
without a current VA examination; therefore the claim is 
denied.  38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. 
§ 3.655(b) (1999).

4.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the left face cannot be established 
without a current VA examination; therefore the claim is 
denied.  38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. 
§ 3.655(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's August 1997 remand order directed that the 
veteran be scheduled for VA examinations to assess the 
current severity of his service-connected fracture residuals 
involving the right clavicle, and shrapnel wound residuals 
involving the left arm, left hip and left thigh; left chest; 
and left face.  With respect to the right clavicle, the Board 
determined that an earlier examination had become outdated.  
With respect to the left arm, left hip, and left thigh; left 
chest; and left face, the Board determined that up-to-date 
examinations were necessary to obtain adequate clinical data 
so that the disorders could be properly evaluated under old 
and revised criteria for rating respiratory disorders and for 
muscle injuries.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran was scheduled for examinations at VA's request, 
to be performed on November 23, 1998, by a provider 
identified as QTC Medical Services (hereafter, QTC).  He 
failed to report for this examination.  There is a computer-
generated sheet in the claims folder which notes that the 
veteran failed to report for the scheduled examination.  
Thereafter, QTC again tried to schedule the veteran for 
examinations on November 24, 1998; November 25, 1998; 
December 14, 1998; December 15, 1998; and December 23, 1998.  
Computer generated sheets in the claims folder indicate that 
the veteran failed to report for any of the scheduled 
examinations.  

The claims file contains copies of letters that were sent to 
the veteran by QTC advising him of the time and place of 
rescheduled examinations.  The letters advised him of 
examinations which were rescheduled for December 14, 1998; 
December 15, 1998; and December 23, 1998.  The letters 
indicate that QTC advised the veteran of the examinations at 
his last known address of record.  The letters were not 
returned to the RO as undeliverable.  The veteran has not 
advised either the RO or QTC of any change in his address.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed, under the circumstances of this 
case, and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) (1999).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a) (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase, the claim shall be denied. 38 
C.F.R. § 3.655(b) (1999).

There is no evidence of record to suggest that the veteran 
has not received the notices of the variously scheduled 
examinations arranged by VA.  None of the letters have been 
returned as undeliverable.  It is the opinion of the Board 
that no additional efforts are warranted by the RO.

The record reveals that there is insufficient evidence to 
evaluate the veteran's claims for increased ratings for 
service-connected residuals shell fragment wounds of the left 
arm, left hip and left thigh; residuals of a fracture of the 
right clavicle; residuals of a shell fragment wound of the 
left chest; and residuals of a shell fragment wound of the 
left face.  Further, the record reveals that additional 
examinations are necessary to establish the current degree of 
severity of these disorders and/or to obtain clinical data to 
permit application of old and amended regulatory criteria.  
In view of the veteran's lack of cooperation and failure, 
without good cause, to report for six examinations scheduled 
during the period from November 23, 1998 through December 23, 
1998, his claims for increased ratings for each of the 
aforementioned disorders must be denied.


ORDER

Entitlement to an increased rating for residuals of shell 
fragment wounds to the left arm, left hip and left thigh is 
denied.

Entitlement to a compensable rating for residuals of a 
fracture of the right clavicle is denied.

Entitlement to a compensable rating for residuals of a shell 
fragment wound to the left chest is denied.

Entitlement to a compensable rating for residuals of a shell 
fragment wound to the left face is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

